Citation Nr: 1434785	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for chronic obstructive pulmonary disorder (COPD), including as secondary to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), including as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.  Documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for COPD, including as secondary to asbestos exposure.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for COPD, including as secondary to asbestos exposure.  As such, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for COPD, including as secondary to asbestos exposure.

2.  The evidence received since the June 2003 Board decision as to the issue of service connection for COPD, including as secondary to asbestos exposure, is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 2003 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for COPD, including as secondary to asbestos exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, at the Veteran's May 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of COPD in a February 1999 rating decision.  The Veteran appealed, and in June 2003, the Board denied service connection for COPD, including as secondary to asbestos exposure.  The Board's decision is final.  See 38 U.S.C.A. § 7104(b).

In the June 1993 denial, the Board found that there was no evidence linking the Veteran's COPD to service, including as secondary to asbestos exposure, and that there was no evidence confirming a diagnosis of asbestosis related to service; x-rays did not show asbestosis.  The evidence of record included the claim, lay statements (including testimony), service treatment records, private treatment records, a June 1998 letter from a private physician, and a January 2003 VA examination report.   

Since the denial of the Veteran's claim in June 2003, additional medical records have been associated with the Veteran's claims file.  In particular, private treatment records from Dr. A show a diagnosis of COPD and asbestosis; Dr. A also opined that the Veteran's COPD was caused in part by exposure to fumes and dusts while in service, and that the Veteran's asbestosis was caused in part by exposure to asbestosis while working on boilers in service.  An April 2013 VA examination report indicates that the Veteran had COPD, but that there was no evidence of asbestosis on CT scan; the VA examiner opined that COPD was not due to asbestosis, and thus not related to service.   The Veteran also testified before the undersigned in May 2014, wherein he stated that he is currently being treated for a respiratory disorder which was caused by asbestos exposure in service.  The Veteran testified that he was exposed to asbestos while working on boilers during service; he denied post-service asbestos exposure.  

The evidence submitted subsequent to the June 2003 rating decision as to the issue of service connection for COPD, including as secondary to asbestos exposure, is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had asbestosis related to service and no evidence linking his COPD to his service.

The added evidence speaks directly to an element which was not of record, mainly the possibility of asbestosis, as well as a possible relationship between the Veteran's COPD and his service.  This cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for COPD, including as secondary to asbestos exposure, is reopened.


ORDER

The application to reopen the claim for service connection for COPD, including as secondary to asbestos exposure, is granted.


REMAND

An additional VA medical opinion on the issue of service connection for COPD, including as secondary to asbestos exposure, is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

In this case, the private treatment records show that the Veteran was diagnosed with COPD with a history of smoking and asbestos exposure for many years.  Letter from Dr. B and Dr. A noted that the Veteran had asbestos exposure in service.  Dr. B noted post-service asbestos exposure and possible asbestosis.  Dr. A attributed COPD and asbestosis to asbestos exposure as well as exposure to fumes and dust during service.  Dr. A did not provide a rationale for his statement.    

A January 2003 VA examination report noted that the Veteran reported a 33 year history of occupational asbestos exposure, a history of smoking 3 packs of cigarettes per day for 45 years, and a 4 year history of asbestos exposure while in service.  The Veteran also related that he had been diagnosed with asbestosis and COPD.  The VA examiner found that the Veteran did not have asbestosis and any possible diagnosis of asbestosis could not be related to service without resort to speculation.  The VA examiner also found that the Veteran's COPD was most likely due to his history of smoking 3 packs of cigarettes per day for 45 years.

The more recent April 2013 VA examination report noted that the Veteran had diagnoses of COPD and benign pulmonary nodule, and that a CT scan did not show asbestosis.  The VA examiner noted that the Veteran had a history of asbestos exposure during service, while working in the boiler room, and that the Veteran reported a 48 year history of smoking cigarettes.  The VA examiner concluded that the "claimed condition" is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As for a rationale, the VA examiner noted that the Veteran had a 4 year history of asbestos exposure while working in a boiler room during service, but that there was no evidence of asbestosis on a CT scan.  The VA examiner obtained a more detailed, high resolution CT scan after issuing the VA examination report, but did not provide an addendum explaining whether indicators of asbestosis were found.

In light of the conflicting opinions of record and the insufficient rationale of the most recent VA examiner, an addendum is required.  In this regard, the VA examiner is requested to provide an opinion as to whether the high resolution CT scan showed indicators of asbestosis, such that a diagnosis of asbestosis can be confirmed or ruled out.  Likewise, the VA examiner is requested to provide an opinion as to whether the Veteran's COPD was related to an illness or event of his period of active service, including his alleged asbestos exposure while serving aboard naval vessels.  The VA examiner should also discuss the impact, if any, of the Veteran's 33 year history of post-service occupational asbestos exposure and 45 year history of cigarette smoking.

Hence, the claims folder should be returned to the VA examiner who performed the April 2013 VA examination, in order to provide an addendum.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If this VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary in the present case.  

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take all indicate action in order to secure a VA addendum opinion from the April 2013 VA examiner.  If the April 2013 VA examiner is not available, another qualified VA clinician must provide the addendum opinion.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination; the examiner must consider all prior examination findings, service records, and post-service medical and lay evidence of record.  The addendum should include:

a.  The VA examiner should determine whether the Veteran has a diagnosis of asbestosis, based on the results of the high resolution CT scan (performed in April 2013, after the VA examination).  If the Veteran has a diagnosis of asbestosis, the examiner should indicate whether it is at least as likely as not that asbestosis is related to his service, including asbestos exposure in service      
                                                                                                                                                        b.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current COPD is related to service, including his asbestos exposure during service.  

c.  The examiner should also discuss the impact, if any, of the Veteran's 33 year history of post-service occupational asbestos exposure and 45 year history of cigarette smoking.

A complete rationale should accompany each opinion provided.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.   If the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


